DETAILED ACTION
Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,506,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.


Present Application 17/449,930
Patent 10,506,269
1. A video-on-demand application server system comprising one or more computers and computer-readable memory operatively connected to the one or more computers of the video-on-demand application server system, and programmed to perform at least the following steps: 

(a) receiving, by the video-on-demand application server system from a Web-based content management system, first video-on-demand application-readable metadata associated with first video content and usable to generate a templatized video-on-demand content menu, wherein the first video-on-demand application-readable metadata comprises: 

(1) first title information comprising a first title; and 

(2) first category information and first subcategory information to specify a hierarchical location of the first title information for the first video content in the templatized video-on-demand content menu; 
wherein the first video content and the first video-on-demand application-readable metadata was previously uploaded, via the Internet, to the Web-based content management system; 

(b) generating, by the video-on-demand application server system, video-on-demand content menu information data, including at least the first video-on-demand application-readable metadata associated with the first video content and configured to populate the templatized video-on-demand content menu; 

wherein the templatized video-on-demand content menu includes one or more templates with at least the following layers: 

i. a first layer comprising a background screen to provide at least one of a basic color, logo, or graphical theme to display, 

ii. a second layer layered on the first layer comprising one or more reserved areas that are reserved for displaying content provided by a different layer, 

iii. a third layer layered on the second layer comprising reserved area content generated using at least some of the first video-on-demand application-readable metadata; 

(c) sending, via a broadband connection, from the video-on-demand application server system to an interactive application stored in non-volatile memory on a subscriber device associated with a subscriber of a video-on-demand system, the generated video-on-demand content menu information data, 

wherein the interactive application generates for display by the subscriber device the templatized video-on-demand content menu by populating the one or more templates using the generated video-on-demand content menu information data received from the video-on-demand application server system; 

(d) receiving, via the broadband connection, by the video-on-demand application server system from the interactive application, an electronic request for the first video content associated with the first title selected for display by the subscriber device in response to the subscriber selecting, via the subscriber device, the first title associated with the first video content from the hierarchically-arranged first category information and first subcategory information of the templatized video-on-demand content menu; and

(e) causing, by the video-on-demand application server system, the first video content to be transmitted via the broadband connection from a video server to the subscriber device for display by the subscriber device, 

wherein the first video content was received by the video server from the Web-based content management system after being uploaded, via the Internet, to the Web-based content management system.

1.    An interactive mobile application for providing via the Internet video content to be viewed by a subscriber of a video-on-demand system using a hierarchically arranged electronic program guide, stored on non-volatile computer readable memory operatively connected to a subscriber device, the interactive mobile application being configured to obtain from a digital television service provider system and present to the subscriber, via the subscriber device, an electronic program guide including a templatized video-on-demand display, which uses at least one display template to which the subscriber device has access, to enable the subscriber using the subscriber device to navigate in a drill-down manner, from a first level of a hierarchical structure of the electronic program guide based on category information to a second level of the hierarchical structure of the electronic program guide based on subcategory information in order to locate a particular one of a plurality of titles whose associated video content is desired for viewing on demand via the subscriber device;
wherein the templatized video-on-demand display has been generated in a plurality of layers, comprising:
(a)    a first layer comprising a background screen to provide at least one of a basic color, logo, or graphical theme to display;
(b)    a second layer comprising a particular display template from the plurality of different display templates layered on the background screen, wherein the particular display template comprises one or more reserved areas that are reserved for displaying content provided by a different layer of the plurality of layers; and
(c) a third layer comprising reserved area content generated using program guide content information received by the subscriber device in real time from the digital television service provider system comprising at least one of text, image, video content, a navigation link, and a button to be displayed in the one or more reserved areas in the particular display, and
wherein the program guide content information was uploaded to a Web-based content management system by a content provider device associated with the video content provider via the Internet, as part of a video content file in a digital video format, along with associated metadata including title information and category information and subcategory information, along with an associated plurality of images designated by the video content provider, the associated metadata specifying a respective hierarchical location of a respective title of the video content within the electronic program guide to be displayed on the subscriber device using the respective hierarchically-arranged category information and respective subcategory information associated with the respective title.



Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,631,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.
Present Application 17/449,930
Patent 7,631,336
1. A video-on-demand application server system comprising one or more computers and computer-readable memory operatively connected to the one or more computers of the video-on-demand application server system, and programmed to perform at least the following steps: 

(a) receiving, by the video-on-demand application server system from a Web-based content management system, first video-on-demand application-readable metadata associated with first video content and usable to generate a templatized video-on-demand content menu, wherein the first video-on-demand application-readable metadata comprises: 

(1) first title information comprising a first title; and 

(2) first category information and first subcategory information to specify a hierarchical location of the first title information for the first video content in the templatized video-on-demand content menu; 
wherein the first video content and the first video-on-demand application-readable metadata was previously uploaded, via the Internet, to the Web-based content management system; 

(b) generating, by the video-on-demand application server system, video-on-demand content menu information data, including at least the first video-on-demand application-readable metadata associated with the first video content and configured to populate the templatized video-on-demand content menu; 

wherein the templatized video-on-demand content menu includes one or more templates with at least the following layers: 

i. a first layer comprising a background screen to provide at least one of a basic color, logo, or graphical theme to display, 

ii. a second layer layered on the first layer comprising one or more reserved areas that are reserved for displaying content provided by a different layer, 

iii. a third layer layered on the second layer comprising reserved area content generated using at least some of the first video-on-demand application-readable metadata; 

(c) sending, via a broadband connection, from the video-on-demand application server system to an interactive application stored in non-volatile memory on a subscriber device associated with a subscriber of a video-on-demand system, the generated video-on-demand content menu information data, 

wherein the interactive application generates for display by the subscriber device the templatized video-on-demand content menu by populating the one or more templates using the generated video-on-demand content menu information data received from the video-on-demand application server system; 

(d) receiving, via the broadband connection, by the video-on-demand application server system from the interactive application, an electronic request for the first video content associated with the first title selected for display by the subscriber device in response to the subscriber selecting, via the subscriber device, the first title associated with the first video content from the hierarchically-arranged first category information and first subcategory information of the templatized video-on-demand content menu; and

(e) causing, by the video-on-demand application server system, the first video content to be transmitted via the broadband connection from a video server to the subscriber device for display by the subscriber device, 

wherein the first video content was received by the video server from the Web-based content management system after being uploaded, via the Internet, to the Web-based content management system.

1. A method for automatically enabling the converting, navigating and displaying of video content from a video content provider on an open online network to a discrete digital TV service provider network which is of the type employing a closed system of pre-screened and pre-programmed video content selectable for viewing by TV service subscribers inputting keypresses on their TV remote control units to set-top boxes connected to their TV equipment, which predetermined video content is listed by title for selection from an electronic program guide for a video-on-demand (VOD) platform of a the discrete digital TV service provider comprising: 

(a) enabling the uploading of video content in a digital video format via an online network to a Web-based content management server that is connected to the VOD platform of the discrete digital TV service provider network, along with a title and a hierarchical address of hierarchically-arranged categories and subcategories as metadata for categorizing a hierarchical ordering for the title for the video content; 
(b) converting the content uploaded to the Web-based content management server into a standard TV digital format used by the discrete digital TV service provider network and storing a "local instance" thereof at a video ID (VID) address in a video content database of the VOD platform, wherein the VID address is linked to the title for the video content; 

(c) listing the title of the video content in an electronic program guide for the VOD platform of the discrete digital TV service provider using the same hierarchically-arranged categories and subcategories as used in the uploaded metadata for the hierarchical address for the video content in the electronic program guide of the VOD platform; 


(d) providing a TV service subscriber, having a TV-equipment-connected set-top box connected to the VOD platform of the discrete digital TV service provider network, with access to the electronic program guide for the VOD platform for navigating through the hierarchically-arranged titles of video content by categories and subcategories therein in order to find the title of the video content desired for viewing on their TV equipment; and 
(e) upon the TV service subscriber selecting, via their TV remote control unit in communication with the set-top box, the title for the video content from the hierarchically-arranged categories and subcategories of the electronic program guide, and the set-top box transmitting a request for the selected title to the VOD platform, then enabling retrieval of the selected video content stored at the VID address in the video content database of the VOD platform linked thereto, and transmission of the selected video content to the TV service subscriber's set-top box for display on the TV service subscriber's TV equipment.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novak (US 2002/0104099) in view of Hendricks et al. (US 6539548), and further in view of Kunkel et al. (US 2006/0236342), and further in view of Fickle et al. (US 9027063).

Claim 1, Novak teaches a video-on-demand application server system comprising one or more computers and computer-readable memory operatively connected to the one or more computers of the video-on-demand application server system (p. 0025-0027), and programmed to perform at least the following steps: 
(a) receiving, by the video-on-demand application server system from a Web-based content management system (i.e. server), first video-on-demand application-readable metadata (i.e. media object information) associated with first video content and usable to generate a templatized video-on-demand content menu (fig. 7) (p. 0063, 0065), wherein the first video-on-demand application-readable metadata comprises: 
(1) first title information comprising a first title (i.e. names of content items) (figs- 8-9); and 
 (b) generating, by the video-on-demand application server system, video-on-demand content menu information data, including at least the first video-on-demand application-readable metadata associated with the first video content and configured to populate the templatized video-on-demand content menu (i.e. personal channel content menu) (figs 8-9; p. 0068-0072); 
 (c) sending, via a broadband connection (i.e. Internet), from the video-on-demand application server system (i.e. server) to an interactive application stored in non-volatile memory on a subscriber device associated with a subscriber of a video-on-demand system, the generated video-on-demand content menu information data (i.e. personal content channel) (figs. 8-9; p. 0065-0068), 
wherein the interactive application generates for display by the subscriber device the templatized video-on-demand content menu (i.e. personal content channel) by populating the one or more templates (figs. 8-9) using the generated video-on-demand content menu information data received from the video-on-demand application server system (figs 8-9; p. 0068-0072); 
(d) “receiving, via the broadband connection (i.e. Internet), by the video-on-demand application server system from the interactive application, an electronic request (i.e. user selecting menu items) for the first video content associated with the first title selected for display by the subscriber device in response to the subscriber selecting, via the subscriber device, the first title associated with the first video content” (p. 0025-0027, 0065-0068); and
(e) causing, by the video-on-demand application server system, the first video content to be transmitted via the broadband connection from a video server to the subscriber device for display by the subscriber device (i.e. uploaded program accessible to view) (p. 0065-0068), 
wherein the first video content was received by the video server from the Web-based content management system after being uploaded (i.e. via upload source), via the Internet, to the Web-based content management system (p. 0065-0068).
Novak is not entirely clear in teaching a video-on-demand application server system comprising:
(2) first category information and first subcategory information to specify a hierarchical location of the first title information for the first video content in the templatized video-on-demand content menu; 
wherein the first video content and the first video-on-demand application-readable metadata was previously uploaded, via the Internet, to the Web-based content management system; 
wherein the templatized video-on-demand content menu includes one or more templates with at least the following layers: 
i. a first layer comprising a background screen to provide at least one of a basic color, logo, or graphical theme to display, 
ii. a second layer layered on the first layer comprising one or more reserved areas that are reserved for displaying content provided by a different layer, 
iii. a third layer layered on the second layer comprising reserved area content generated using at least some of the first video-on-demand application-readable metadata; 
“hierarchically-arranged first category information and first subcategory information of the templatized video-on-demand content menu”.
Hendricks teaches a video-on-demand application server system comprising:
(2) first category information and first subcategory information to specify a hierarchical location of the first title information for the first video content in the templatized video-on-demand content menu (i.e. menus and submenus) (fig. 22-23a; col. 33-34, lines 9-35); 
“hierarchically-arranged first category information and first subcategory information of the templatized video-on-demand content menu” (i.e. menus and submenus) (fig. 22-23a; col. 33-34, lines 9-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided hierarchal structure of menus as taught by Hendricks to the system of Novak to allow for users to limited choice of content (col. 33-34, lines 9-35).
Kunkel teaches a video-on-demand application server system comprising:
wherein the templatized video-on-demand content menu includes one or more templates with at least the following layers: 
i. a first layer comprising a background screen to provide at least one of a basic color, logo, or graphical theme to display (i.e. template of video swatches) (p. 0179, 0048 of provisional application 60/667200), 
ii. a second layer layered on the first layer comprising one or more reserved areas (i.e. video swatch items) that are reserved for displaying content provided by a different layer (p. 0179, 0048 of provisional application 60/667200), 
iii. a third layer layered on the second layer comprising reserved area content (i.e. video clip) generated using at least some of the first video-on-demand application-readable metadata (p. 0179, 0048 of provisional application 60/667200); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided layers in a template as taught by Kunkel to the system of Novak to allow for custom templates (p. 0179).
Fickle teaches a video-on-demand application server system comprising:
wherein the first video content and the first video-on-demand application-readable metadata was previously uploaded, via the Internet, to the Web-based content management system (i.e. content file and metadata file are separately uploaded and linked according to business rules) (col. 5, lines 43-67, col. 10, lines 12-67);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided linking metadata files to content as taught by Fickle to the system of Novak to allow for metadata to be tracked by the server (col. 10, lines 12-67).

Claim 2, Novak is not entirely clear in teaching the video-on-demand application server system of claim 1, wherein the first subcategory information associated with the first video content corresponds to one or more topics that pertain to the first video content.
Hendricks teaches the video-on-demand application server system of claim 1, wherein the first subcategory information associated with the first video content corresponds to one or more topics that pertain to the first video content (i.e. menus and submenus) (fig. 22-23a; col. 33-34, lines 9-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided hierarchal structure of menus as taught by Hendricks to the system of Novak to allow for users to limited choice of content (col. 33-34, lines 9-35).

Claim 3, Novak teaches the video-on-demand application server system of claim 1, wherein the first video-on-demand application-readable metadata further includes descriptive data about the first video content (i.e. title of content) (figs. 8-9).

Claim 4, Novak teaches the video-on-demand application server system of claim 1, wherein the first video-on-demand application-readable metadata further includes images (i.e. preview video) associated with the first video content (p. 0063).

Claim 5, Novak teaches the video-on-demand application server system of claim 1, wherein the first video-on-demand application-readable metadata further includes video associated with the first video content (i.e. preview video) (p. 0063).

Claim 6, Novak teaches the video-on-demand application server system of claim 1, wherein the first video-on-demand application-readable metadata further includes audio and video associated with the first video content (i.e. preview video) (p. 0063).

Claim 7, Novak teaches the video-on-demand application server system of claim 1, wherein the subscriber device is an Internet-connected digital device (i.e. STB) (p. 0028).

Claim 8, Novak teaches the video-on-demand application server system of claim 1, wherein the subscriber device is a digital phone (i.e. cell phone) (p. 0051).

Claim 9, Novak teaches the video-on-demand application server system of claim 1, wherein the subscriber device is a game console (i.e. PDA) (p. 0051).

Claim 10, Novak teaches the video-on-demand application server system of claim 1, wherein the subscriber device is a TV (i.e. television set) (p. 0051).

Claim 11, Novak teaches the video-on-demand application server system of claim 1, wherein the subscriber device is a computer (i.e. STB) (p. 0028).

Claim 12, Novak is not entirely clear in teaching the video-on-demand application server system of claim 1, wherein the first category information comprises at least Movies and TV Shows.
Hendricks teaches the video-on-demand application server system of claim 1, wherein the first category information comprises at least Movies and TV Shows (fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided hierarchal structure of menus as taught by Hendricks to the system of Novak to allow for users to limited choice of content (col. 33-34, lines 9-35).

Claim 13, Novak teaches the video-on-demand application server system of claim 1, wherein the broadband connection comprises a telephone line (p. 0030).

Claim 14, Novak teaches the video-on-demand application server system of claim 1, where the broadband connection comprises a local area broadband network (i.e. Internet) (p. 0039).

Claim 15, Novak teaches the video-on-demand application server system of claim 1, wherein the broadband connection comprises a wireless area broadband network (i.e. Internet) (p. 0039).

Claim 16, Novak is not entirely clear in teaching the video-on-demand application server system of claim 1, wherein the first video content is a replay sports event.
Kunkel teaches the video-on-demand application server system of claim 1, wherein the first video content is a replay sports event (p. 0329).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sports as taught by Kunkel to the system of Novak to provide users with content on demand (p. 0179).

Claim 17, Novak teaches the video-on-demand application server system of claim 1, wherein the first video content is an infomercial (i.e. ads are inserted into marked spots in the media objects) (p. 0068).

Claim 18, Novak teaches the video-on-demand application server system of claim 1, wherein the first video content is an advertisement (i.e. ads are inserted into marked spots in the media objects) (p. 0068).

Claim 19, Novak teaches the video-on-demand application server system of claim 1, wherein the first video content is an on-demand movie (i.e. B-Day movie) (fig. 7).

Claim 20, Novak teaches the video-on-demand application server system of claim 1, wherein the first video content is a TV program (i.e. NBC, etc.) (fig. 8).

Claim 21, Novak is silent regarding the video-on-demand application server system of claim 1, wherein the one or more templates are configured to display a logo frame.
Kunkel teaches the video-on-demand application server system of claim 1, wherein the one or more templates are configured to display a logo frame (p. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided graphics as taught by Kunkel to the system of Novak to include references data into the content (p. 0042).

Claim 22, Novak is silent regarding the video-on-demand application server system of claim 1, wherein the one or more templates are configured to provide navigation buttons.
Kunkel teaches the video-on-demand application server system of claim 1, wherein the one or more templates are configured to provide navigation buttons (menus) (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided graphics as taught by Kunkel to the system of Novak to include references data into the content (p. 0042).

Claim 23, Novak is silent the video-on-demand application server system of claim 1, wherein the one or more templates are configured to provide viewer selection options.
Kunkel teaches the video-on-demand application server system of claim 1, wherein the one or more templates are configured to provide viewer selection options (menus) (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided graphics as taught by Kunkel to the system of Novak to include references data into the content (p. 0042).

Claim 24, Novak is silent regarding the video-on-demand application server system of claim 1, wherein the templatized video-on-demand content menu comprises a search interface that allows the subscriber to search a video content database based on specified characteristics.
Kunkel teaches the video-on-demand application server system of claim 1, wherein the templatized video-on-demand content menu comprises a search interface (i.e. Search menu) that allows the subscriber to search a video content database based on specified characteristics (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided graphics as taught by Kunkel to the system of Novak to include references data into the content (p. 0042).

Claim 25, Novak is silent regarding the video-on-demand application server system of claim 1, wherein the templatized video-on-demand content menu is an interactive user interface.
Kunkel teaches the video-on-demand application server system of claim 1, wherein the templatized video-on-demand content menu is an interactive user interface (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided graphics as taught by Kunkel to the system of Novak to include references data into the content (p. 0042).


Conclusion
Claims 1-25 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140310754 A1	Collart; Todd et al.
US 8434118 B2		Gonder; Thomas L. et al.
US 8042132 B2		Carney; John et al.
US 7987492 B2		Liwerant; Gad et al.
US 20100313215 A1	McCoskey; John S. et al.
US 20100153997 A1	Baumgartner; Joseph P. et al.
US 7444402 B2		Rennels; Ernest B.
US 20070214482 A1	Nguyen; Nga Marie
US 20070198532 A1	Krikorian; Jason et al.
US 7222163 B1		Girouard; David et al.
US 7159233 B2		Son; Yong Ho et al.
US 7028327 B1		Dougherty; Brian P. et al.
US 20050229209 A1	Hildebolt, William Hazen  et al.
US 20040172419 A1	Morris, Robert P.  et al.
US 6754904 B1		Cooper; Robert M. et al.
US 20040103120 A1	Fickle, Richard C.  et al.
US 20030154475 A1	Rodriguez, Arturo A.  et al.
US 20030084126 A1	Kumar, Senthil  et al.
US 6539548 B1		Hendricks; John S. et al.
US 20030037010 A1	Schmelzer, Richard A.
US 20020194194 A1	Fenton, Nicholas W.  et al.
US 20020163532 A1	Thomas, McGee  et al.
US 20020088010 A1	Dudkiewicz, Gil Gavriel  et al.
US 20020059621 A1	Thomas, William L.  et al.
US 20010030667 A1	Kelts, Brett R.
US 6008803 A		Rowe; Keith et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             6/3/2022